Citation Nr: 1826679	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix,  Arizona.  

The Veteran and his wife testified before the undersigned in May 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran served as a helicopter mechanic.  He has testified that he was exposed to constant noise during his time in Vietnam.  His wife has testified that she and the Veteran have been together since their teenage years, and that when the Veteran returned from Vietnam, he complained of ringing in his ears and difficulty hearing.

During the May 2015 hearing, the Veteran related that following service, he worked for 22 years for Arizona Public Service as a mechanic, and that he had yearly hearing tests that revealed hearing loss.  Review of the claims file is negative for any records from this employer.  As there appears to be outstanding evidence relevant to the Veteran's appeal, he should be afforded the opportunity to identify or submit evidence from Arizona Public Service relating to hearing tests conducted during the course of his employment.  

Finally, the Board observes that on VA examination in February 2013, the examiner concluded that hearing loss and tinnitus were unrelated to service.  In essence, she relied on service treatment records showing normal hearing at separation examination.  However, as noted above, both the Veteran and his wife have testified as to his difficulty with hearing acuity on his return from service.  As the opinion provided by the VA audiologist does not account for the Veteran's report of symptoms during service, or his wife's report of symptoms on his return from service, the opinions are deficient in that regard.  Clarification must be sought.

In light of the deficiencies identified above, the Board has concluded that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide a VA form 21-4142,  Authorization for Release of Information, for his former employer, Arizona Public Service, so that VA may request the reports of audiological testing conducted during the Veteran's employment.  

If the AOJ is unable to secure any sufficiently identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2) (West 2012); 38 C.F.R. § 3.159 (e)(1) (2017).

2.  Following completion of the above development, schedule the Veteran for a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The examiner should be provided access to the electronic record, and should note in the examination report that such record was reviewed.  A full history should be elicited from the Veteran, the pertinent details of which should be included in the examination report.  

Following audiological and physical examination, and review of the claims file, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any current hearing loss disability and tinnitus had their onset in service or are otherwise related to any disease or injury in service.  

A discussion of the complete medical rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

Review of the entire claims file is required; however, the examiner's attention is specifically directed to the  contentions of the Veteran and his wife regarding symptoms during service and in the years directly  thereafter.  

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

